CATES, Judge.
First degree burglary: sentence, 10 years. Code 1940, T. 14, § 85.
The only evidence to connect Orum with the breaking and entering was the discov*545ery of what later turned out to he the print of one of his fingers on a pane of glass which had been removed from a window. That same night the sheriff got bloodhounds from Kilby Prison. The dogs tracked through the countryside near the burglarized house and went to a number of houses, including that in which Orum lived with his mother.
A day or so later the sheriff sent deputies out to bring in Orum and four other suspects for fingerprinting. This detention was characterized by all of the State’s witnesses as not being “an arrest.” However, the proof as to whether or not Orum voluntarily accompanied the deputies is substantially lacking.
In Davis v. Miss., 394 U.S. 721, 89 S.Ct. 1394, 22 L.Ed.2d 676, it was said:
“Detentions for the sole purpose of obtaining fingerprints are no less subject to the constraints of the Fourth Amendment. * * *
Although the defendant’s motion to suppress the evidence was improperly worded insofar as the prayer was concerned, nevertheless appropriate objection was made before the crucial evidence was presented to the jury. We hold that the defendant’s record was protected in this aspect.
Accordingly, the judgment below is due to be reversed and the cause remanded for trial de novo.
Reversed and remanded.